Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 1 of 17 Page ID #:320



 1   Daniel C. Sharpe, Esq. (SBN 267075)
 2
     Kim A. Anglin, Esq. (SBN 218749)
     WINDSOR TROY
 3   3701 Wilshire Boulevard, Suite 1111
 4   Los Angeles, California 90010
     Phone: (323) 800-5405
 5   Facsimile: (323) 800-5406
 6
     Attorneys for Plaintiffs
 7

 8   Frederick B. Hayes, Esq. (SBN 165315)
     Christina P. Schmidt, Esq. (SBN 198583)
 9
     OFFICE OF THE CITY ATTORNEY
10   200 North Main Street
     6th Floor, City Hall East
11
     Los Angeles, California 90012
12   Phone: (213) 978-7000
     Facsimile: (213) 978-8789
13

14   Attorneys for Defendants
     CITY OF LOS ANGELES and BONITA WILLIAMS
15

16
                       IN THE UNITED STATES DISTRICT COURT
17
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
18

19
     I.R., a Minor, by and through his
                                                      No. 2:20-cv-02619-FMO (JCx)
20   Guardian Ad Litem, Erika Garcia; J.L., a
     Minor, by and through his Guardian Ad
21                                                          PARTIES’ JOINT REPORT
     Litem, Claudia Santoyo,
                                                            PURSUANT TO FRCP 26(f)
22
                         PLAINTIFFS
23
        v.
24
     CITY OF LOS ANGELES, by and
25
     through the LOS ANGELES POLICE
26   DEPARTMENT; OFFICER BONITA
     WILLIAMS, an Individual; JOYCE
27
     FIELDS BREWER SIMPSON, an
28

                                  JOINT REPORT PURSUANT TO FRCP 26(f)
                                                  1
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 2 of 17 Page ID #:321



 1   Individual; DOES 2-25, inclusive,
 2
                                   DEFENDANTS
 3

 4

 5

 6
                Counsel for Minor Plaintiffs I.R. and J.C. and counsel for Defendants CITY OF
 7

 8   LOS ANGELES and OFFICER BONITA WILLIAMS met and conferred on May 21,
 9
     2020 pursuant to Federal Rule of Civil Procedure (“FRCP”) 26(f), Local Rule
10
     (“L.R.”) 26-1 et seq., and This Honorable Court’s Order Setting Scheduling
11

12   Conference filed on March 30, 2020. (See Docket No. 12.)1 At this meeting, the
13
     parties – through their respective attorneys of record – discussed the specific matters
14
     identified in the Court’s Order, as required under FRCP 26(f) and other matters
15

16   relevant to the issuance of a Scheduling Order pursuant to FRCP 16(b).
17
                A.       Statement of the Case
18

19
     Plaintiff’s Statement: As detailed more thoroughly in the operative Complaint,
20
     Plaintiffs allege that Defendant City of Los Angeles – by and through the Los Angeles
21

22   Police Department generally and Defendant Officer Bonita Williams specifically –
23
     organized and oversaw a “Character Building Camp” that was advertised to members
24

25

     1
26       Although the parties understand that the Order issued by this Honorable Court expressly required that counsel were

27   instructed to meet “in person” to confer pursuant to FRCP 26(f), counsel conducted the conference telephonically in

28   order to comply with all relevant guidelines and restrictions due to the ongoing COVID-19 pandemic.

                                                JOINT REPORT PURSUANT TO FRCP 26(f)
                                                                   2
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 3 of 17 Page ID #:322



 1   of the Los Angeles community and encouraged adult parents to enroll their minor
 2
     children as a safe place to develop positive life skills. Over the course of the first two
 3

 4   weeks of the camp, Defendant Simpson – an apparent community volunteer permitted

 5   by Defendants City of Los Angeles and Officer Williams to exercise authority over
 6
     the minor attendees – frequently belittled and harassed the minor attendees with racial
 7

 8   language and punishment for failing to speak English to her liking, including making
 9
     them run extra laps for using Spanish and stating that they and their parents should be
10
     deported. Without notice or approval from parents, Defendant Simpson began
11

12   instituting corporal punishment in the Camp by demanding certain minor attendees
13
     punch other minor attendees that Defendant Simpson felt were not behaving
14
     appropriately, as well as threatening worse physical punishment to those that cried or
15

16   otherwise expressed discomfort with hitting others. Plaintiffs allege that Defendant
17
     City of Los Angeles and Defendant Williams either approved of such conduct or
18
     otherwise acted with reckless disregard in her duty of care to supervise and protect the
19

20   minor attendees entrusted to them through the “Character Building Camp.”
21
           Plaintiffs assert claims for civil rights violations on the basis of state-created
22

23   danger and equal protection under the Fourteenth Amendment, supervisory liability,
24
     Monell claim against Defendant City of Los Angeles for maintaining a practice and
25
     policy of improper supervision of individuals allowed to participate in the outreach
26

27   programs and allowing or otherwise failing to curtail overt racist and physical attacks
28

                                    JOINT REPORT PURSUANT TO FRCP 26(f)
                                                    3
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 4 of 17 Page ID #:323



 1   on minor children in such programs, as well as claims for battery, assault, negligent
 2
     supervision, and intentional infliction of emotional distress under California law.
 3

 4   Defendants’ Statement of the Case:
 5
           Defendants City of Los Angeles (“City”) and Bonita Williams (collectively,
 6

 7   “Defendants”) filed their answer to Plaintiffs’ initial complaint on March 26, 2020.
 8
     (Dkt. No. 10.) Pursuant to stipulation and order, on May 21, 2020, Plaintiffs filed their
 9
     First Amended Complaint (“FAC”). (Dkt. Nos. 14, 15 and 16.) Defendants’ response
10

11   to Plaintiffs’ FAC currently is due to be filed on or before June 4, 2020.
12
           Defendants deny the charging allegations regarding misconduct and abuse set
13

14   forth in Plaintiffs’ pleadings, including their FAC. Defendants further deny that the
15
     alleged constitutional deprivations and state law torts were caused by an official City
16
     policy or custom or well-settled practice by the City. Defendants also specifically
17

18   deny that the alleged constitutional deprivations and state law torts were caused by
19
     failure to properly train persons under their supervision and/or control and further
20

21
     deny that inadequate training actually caused or was a substantial factor in causing the

22   misconduct and abuse alleged in Plaintiffs’ pleadings. Defendants further deny that
23
     any supervisors participated in or directed the alleged constitutional violations and
24

25
     state law torts, or knew of the alleged constitutional violations and state law torts and

26   failed to act to prevent them.
27

28
     //

                                      JOINT REPORT PURSUANT TO FRCP 26(f)
                                                      4
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 5 of 17 Page ID #:324



 1         B.     Subject-Matter Jurisdiction of This Honorable Court:
 2

 3
           Plaintiffs originally filed this matter in Los Angeles Superior Court on January

 4   22, 2020. On or about March 19, 2020, Defendants City of Los Angeles and Officer
 5
     Bonita Williams removed this matter to the U.S. District Court for the Central District
 6

 7
     of California on the basis that Plaintiffs assert federal causes of action. As set forth in

 8   the First Amended Complaint, the parties agree that Jurisdiction is proper before this
 9
     court pursuant to 28 U.S.C. §§ 1331 and 1441, as this Honorable Court enjoys original
10

11
     jurisdiction by virtue of the federal causes of action asserted under 42 U.S.C. § 1983.

12
           C.     Legal Issues:
13

14         The primary legal issues in this case are as follows: (1) whether the individual
15
     defendants are liable for the instances of abuse and misconduct alleged to have
16
     occurred with respect to Plaintiffs in the “Character Building Camp” organized,
17

18   advertised, and overseen by Defendant City of Los Angeles and its employees, agents,
19
     or assigns, including but not necessarily limited to Defendants Williams and Simpson;
20

21
     (2) whether Defendant City of Los Angeles is liable for maintaining customs and

22   practices that were a substantial factor in causing the violations of Plaintiff’s civil
23
     rights and injuries alleged; and (3) whether their exists any qualified immunity for the
24

25
     individual defendants as to the federal claims asserted.

26
           Separately, the parties identify the following evidentiary issues that are likely to
27

28
     affect litigation in this case. Plaintiffs’ counsel understands that there are likely

                                     JOINT REPORT PURSUANT TO FRCP 26(f)
                                                     5
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 6 of 17 Page ID #:325



 1   numerous witnesses to the same or similar incidents alleged in the form of other minor
 2
     attendees and their respective parental guardians. Defendants deny plaintiffs’
 3

 4   allegations and further deny the existence of similar incidents involving other minors.

 5   During the conference of counsel on May 21, 2020, defense counsel represented that
 6
     that disclosures of the third-party witnesses, many of whom are likely to be minors of
 7

 8   tender age (e.g., other minors participating in the Character Building Camp), may
 9
     require a court order to safeguard the privacy concerns of said witnesses. Separately,
10
     Plaintiffs’ counsel understands and represents herein that Defendant City of Los
11

12   Angeles initiated an internal investigation into the allegations in the summer of 2019,
13
     but that the investigation has not concluded. On May 21, 2020, defense counsel
14
     confirmed that the various privileges under state and federal law would require a court
15

16   order to compel disclosure of such records, subject to the timing of the internal
17
     investigation’s conclusion. Finally, Plaintiffs’ counsel understands that the ongoing
18
     COVID-19 pandemic and corresponding declarations of emergency by Governor
19

20   Newsom and President Trump, as well as the health and safety restrictions imposed in
21
     and around the City and County of Los Angeles have required a dramatic shift in the
22
     use of resources by the Los Angeles Police Department. This shift in resources has
23

24   had – and is anticipated to continue to have – a direct and detrimental impact on the
25
     efficiency and timing with which Defendants can respond to discovery in this case.
26

27
     Pursuant to this Honorable Court’s Initial Standing Order in civil cases, as well as the

28

                                   JOINT REPORT PURSUANT TO FRCP 26(f)
                                                   6
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 7 of 17 Page ID #:326



 1   Order Setting Scheduling Conference, Plaintiffs propounded initial written discovery
 2
     on Defendant City of Los Angeles on April 8, 2020. On May 7, 2020, Plaintiffs’
 3

 4   counsel granted an initial three-week extension to respond to initial discovery, with

 5   the understanding that the redirection of staffing resources traditionally available to
 6
     the Los Angeles City Attorney’s Office to address the ongoing COVID-19 pandemic
 7

 8   may require additional time to respond in good faith.
 9
           D.     Parties, Evidence, Etc.
10

11         Plaintiffs in this case are Minors I.R. and J.L., by and through their court-
12
     appointed guardians ad litem (biological parents). Plaintiffs identify the following
13

14
     percipient witnesses to information and events relevant to the claims asserted: (1)

15   Plaintiff I.R.; (2) Plaintiff I.R.’s guardian ad litem, Erika Garcia; (3) Plaintiff J.L.; (4)
16
     Plaintiff J.L.’s guardian ad litem, Claudia Santoyo; (5) currently unidentified minor
17

18
     attendees of the “Character Building Camp” who witnessed the same or similar

19   instances of misconduct described in the operative Complaint; (6) Defendant Officer
20
     Bonita Williams who is alleged to have overseen the “Character Building Camp”
21

22   program during the time that the alleged misconduct occurred; (7) Defendant Joyce

23   Fields Brewer Simpson, who is alleged to be a community volunteer that supervised
24
     minor attendees such as Plaintiffs and directly participated in the misconduct alleged;
25

26   (8) unidentified individuals employed by or otherwise acting on behalf of Defendant
27
     City of Los Angeles that participated in or are otherwise currently engaged in the
28

                                     JOINT REPORT PURSUANT TO FRCP 26(f)
                                                     7
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 8 of 17 Page ID #:327



 1   ongoing internal investigation of the misconduct alleged. Plaintiffs’ counsel identifies
 2
     the following key documents on the main issues of this case: (1) documents generated
 3

 4   by or otherwise reflecting any interviews of minor attendees of the “Character

 5   Building Camp” regarding allegations of misconduct – including but not limited to the
 6
     interviews of the Minor Plaintiffs in this case; (2) documents generated by or
 7

 8   otherwise reflecting the internal investigation by Defendant City of Los Angeles into
 9
     the misconduct alleged; (3) documents that reflect any and all training, instruction, or
10
     guidance provided by Defendant City of Los Angeles to Defendants Williams or
11

12   Simpson regarding their participation in the “Character Building Camp;” (4)
13
     documents that reflect the formation and implementation of the “Character Building
14
     Camp” and protocols for instruction and supervision of the minor attendees; (5)
15

16   documents reflecting any screening, evaluation, or other efforts regarding the fitness
17
     of community volunteers (including but not limited to Defendant Simpson) that
18
     Defendant City of Los Angeles permitted to participated in the “Character Building
19

20   Camp;” (6) documents that reflect any prior issues of misconduct or failure of
21
     supervision involving Defendant Williams, Defendant Simpson, or any other
22
     individual associated with the “Character Building Camp;” (7) documents reflecting
23

24   any contemporaneous communications between Defendant Simpson, Defendant
25
     Williams, or any other person regarding how the “Character Building Camp” was
26

27
     operated; (8) documents relating to any and all prior incidents of ineffective

28

                                   JOINT REPORT PURSUANT TO FRCP 26(f)
                                                   8
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 9 of 17 Page ID #:328



 1   supervision or improper discipline of minor attendees of community outreach
 2
     programs operated by Defendant City of Los Angeles or the Los Angeles Police
 3

 4   Department; and (9) documents relating to or otherwise reflecting damages incurred

 5   by Plaintiffs, including but not limited to medical and psychological care received as a
 6
     direct or proximate result of the misconduct alleged.
 7

 8          Although the City’s staffing resources, including for example, liaisons between
 9
     the City Attorney’s Office and Los Angeles Police Department, have been reassigned
10

11
     during the ongoing COVID-19 pandemic, Defendants’ investigation and discovery is

12   ongoing. Defendants anticipate providing Plaintiffs with further information regarding
13
     the categories of witnesses and documents identified above; however, Defendants
14

15   dispute plaintiffs’ contentions regarding the relevancy and discoverability of
16   documents related to any internal affairs investigation(s) and/or persons conducting
17
     such investigations.
18

19          E.     Insurance Coverage
20

21
            Defendant City of Los Angeles represents that it is self-insured with respect to

22   potential liability for the claims asserted in this litigation.
23
            F.     Magistrate Judge:
24

25
            Neither Plaintiffs nor Defendants presently consent to appointment of a
26
     magistrate judge to preside over this action.
27

28

                                     JOINT REPORT PURSUANT TO FRCP 26(f)
                                                     9
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 10 of 17 Page ID #:329



  1         G.     Discovery:
  2

  3
            Pursuant to the Initial Standing Order for this Honorable Court, as well as the

  4   Order Setting Scheduling Conference, Plaintiffs have already proceeded with written
  5
      discovery in this case with respect to Defendant City of Los Angeles. However, as
  6

  7
      noted elsewhere in this Joint Report, Plaintiffs have granted Defendant City of Los

  8   Angeles an initial three-week extension to respond to the same due to the ongoing
  9
      COVID-19 pandemic and corresponding shift in resources for the Los Angeles Police
 10

 11
      Department that traditionally works with defense counsel – the City Attorney’s Office

 12   – to effectively coordinate disclosure of information and documents responsive to
 13
      Plaintiffs’ discovery requests. Additionally, Plaintiffs’ counsel understands and
 14

 15   represents herein that, separate from traditional disagreements in discovery that could
 16   give rise to discovery motions, it is anticipated that one or more motions will
 17
      necessarily be filed to seek orders for disclosure (potentially under protective order) of
 18

 19   the identities of the other minor attendees and their guardians as percipient witnesses
 20
      to the misconduct alleged, as well as documents generated from the internal
 21
      investigation that Defendant City of Los Angeles continues to conduct into the
 22

 23   allegations asserted by Plaintiffs. Furthermore, it is presently unclear to Plaintiffs
 24
      when said internal investigation will be completed, and Plaintiffs respectfully
 25
      represent herein that any discovery schedule should allow a reasonable time period for
 26

 27   fact discovery to be conducted after the conclusion of the investigation. Separately, at
 28

                                     JOINT REPORT PURSUANT TO FRCP 26(f)
                                                     10
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 11 of 17 Page ID #:330



  1   the time of the filing of this Joint Report Plaintiffs have taken steps to serve – but have
  2
      not yet successfully served – Defendant Simpson. Given the specific factual
  3

  4   allegations of misconduct by Defendant Simpson as well as the fact that the claims of

  5   supervisory liability and reckless disregard against Defendant Williams are based on
  6
      the same, Plaintiffs anticipate that all parties will seek to conduct extensive written
  7

  8   discovery and deposition of Defendant Simpson in this case.
  9
            Defendants assert appropriate discovery subjects include the allegations in
 10

 11
      Plaintiffs’ FAC, or any subsequently, properly filed complaint and the denials and

 12   defenses asserted by Defendants in answer to Plaintiffs’ FAC and/or any subsequent
 13
      complaint filed by Plaintiffs to which Defendants respond by way of answer.
 14

 15   Defendants do not seek any changes to limitations on discovery different from
 16   applicable statutory and case law limits.
 17

 18
            Based on the foregoing, Plaintiffs respectfully propose the following discovery

 19   schedule to allow the good faith completion of all relevant and appropriately
 20
      anticipated written discovery, depositions, and expert discovery as follows: (1) fact
 21

 22   discovery – including the filing and hearing of any appropriate discovery motions – be

 23   completed no later than Wednesday, March 24, 2021; (2) initial expert disclosures
 24
      pursuant to FRCP 26(a)(2)(D) are due to be served on all parties no later than
 25

 26   Wednesday, March 3, 2021; (3) rebuttal expert disclosures pursuant to FRCP
 27

 28

                                     JOINT REPORT PURSUANT TO FRCP 26(f)
                                                     11
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 12 of 17 Page ID #:331



  1   26(a)(2)(D)(ii) are to be served on all parties no later than Monday, April 5, 2021; and
  2
      (4) all expert discovery is to be completed on or before Wednesday, May 12, 2021.
  3

  4         Defendants propose April 21, 2021 as the date to complete fact discovery and
  5
      concur with the other dates identified by Plaintiffs.
  6

  7         H.     Motions:
  8
            As described elsewhere in this Joint Report, Plaintiffs anticipate the filing of
  9

 10   discovery motions related to the disclosure of the identities of the other minor
 11
      attendees and their parental guardians who are reasonably anticipated to be percipient
 12
      witnesses to the same or similar incidents of misconduct alleged in this litigation.
 13

 14   Plaintiffs further anticipate motions to compel disclosure of documents generated
 15
      from the ongoing internal investigation of the allegations of misconduct by Defendant
 16
      City of Los Angeles. Finally, Plaintiffs anticipate motions to compel disclosure of any
 17

 18   prior complaints or incidents of alleged misconduct related to LAPD outreach
 19
      programs, including but not limited to incidents of improper disciplining of young
 20

 21
      children, racial abuse as to minor children that communicate in Spanish, and

 22   ineffective supervision and/or screening of community volunteers permitted by
 23
      Defendant City of Los Angeles to participate in such outreach programs. Currently,
 24

 25
      Plaintiffs are unaware of the existence of individuals not presently named in the First

 26   Amended Complaint who may share liability for the claims asserted. However,
 27
      Plaintiffs understand and assert herein that there may be additional individuals other
 28

                                     JOINT REPORT PURSUANT TO FRCP 26(f)
                                                     12
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 13 of 17 Page ID #:332



  1   than Defendants Williams and Simpson that were responsible for the supervision and
  2
      safety of Plaintiffs as attendees of the “Character Building Camp” at issue, and
  3

  4   therefore acknowledge the possibility that further amendment to add defendants or

  5   amend claims may be appropriate after initial discovery is done with respect to all
  6
      named defendants. Plaintiff therefore requests that the Court set any cutoff for adding
  7

  8   parties or claims to be filed on or before Wednesday, September 25, 2020, absent a
  9
      showing of good cause and to the extent justice requires such amendment under FRCP
 10
      15(a)(2).
 11

 12         Other than the potential discovery motions identified by Plaintiffs, Defendants
 13
      do not presently anticipate other discovery motions. In light of the filing of Plaintiffs’
 14

 15   FAC, which adds Defendant Simpson as a named defendant, Defendants currently do
 16   not believe that there are any additional or necessary parties that need to be added to
 17
      this lawsuit.
 18

 19         I.        Class Certification:
 20

 21
            Parties agree that class certification is not necessary or appropriate here.

 22
            J.        Dispositive Motions:
 23

 24         Plaintiffs do not presently anticipate filing dispositive motions, absent
 25
      disclosure of facts or documents that warrant bringing such a motion in good faith
 26
      before this Honorable Court. Defendants currently contemplate the potential filing of a
 27

 28   motion for summary judgment under FRCP 56(a).
                                      JOINT REPORT PURSUANT TO FRCP 26(f)
                                                      13
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 14 of 17 Page ID #:333



  1            Defendants may file motions for summary judgment and/or summary
  2
      adjudication of issues on grounds that plaintiffs cannot establish essential elements of
  3

  4   their alleged causes of action. Defendants propose that any dispositive motions be

  5   heard on or before June 4, 2021. The proposed deadline contemplates any such motion
  6
      will be filed and served prior to the hearing date to allow sufficient notice pursuant to
  7

  8   local and federal rules.
  9
               K.    Settlement/Alternative Dispute Resolution (ADR):
 10

 11            Because this litigation is in its early stages and parties have yet to successfully
 12
      complete initial written discovery or serve Defendant Simpson, parties have not yet
 13

 14
      engaged in substantive settlement discussions. Pursuant to the conference of counsel

 15   on May 21, 2020, Plaintiffs and Defendants are prepared to conduct good faith
 16
      settlement discussions by way of a court-appointed mediator from the Court’s ADR
 17

 18
      panel.

 19
               L.    Pretrial Conference and Trial:
 20

 21            Based on the anticipated discovery and motion issues identified above, as well
 22
      as the discovery schedule proposed to allow parties to resolve such issues, Plaintiffs
 23
      and Defendants propose a Pretrial Conference date of Monday, July 12, 2021 and a
 24

 25   Jury Trial date of Tuesday, July 20, 2021.
 26
      //
 27

 28

                                       JOINT REPORT PURSUANT TO FRCP 26(f)
                                                       14
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 15 of 17 Page ID #:334



  1         M.     Trial Estimate:
  2

  3
            Based on the anticipated scope of discovery and percipient witnesses

  4   understood but not presently identified, counsel for all parties currently estimate a jury
  5
      trial of approximately 7-10 days.
  6

  7         N.     Trial Counsel:
  8
            Trial counsel for Plaintiffs will be attorney of record Daniel C. Sharpe, Esq.
  9

 10
            Trial counsel for Defendants City of Los Angeles and Officer Bonita Williams
 11
      will be attorneys of record Frederick B. Hayes, Esq., and Christina P. Schmidt, Esq.
 12

 13         Because service of Defendant Simpson is ongoing, the identity of her eventual
 14
      counsel of record or trial counsel is currently unknown.
 15

 16         O.     Independent Expert or Master:
 17
            Counsel for Plaintiffs and Defendants City of Los Angeles and Officer Bonita
 18

 19   Williams agree and represent herein that the litigation of the claims and defense in this
 20
      case will not be aided by the appointment of a master pursuant to FRCP 53. Similarly,
 21

 22
      the Parties do not presently foresee any need or utility in the appointment of an

 23   independent scientific expert in this case.
 24
            P.     Other Issues:
 25

 26
            Separate and apart from the discovery and motion issues described above,
 27
      Plaintiffs acknowledge herein that both guardians ad litem are primarily Spanish-
 28

                                     JOINT REPORT PURSUANT TO FRCP 26(f)
                                                     15
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 16 of 17 Page ID #:335



  1   speaking. Furthermore, Plaintiffs’ counsel understands and represents herein that the
  2
      currently unidentified percipient witnesses – both the other minor attendees of the
  3

  4   LAPD outreach program at issue and their parental guardians – are likely to also

  5   include individuals that are primarily or exclusively Spanish-speaking. In fact, this
  6
      anticipated language barrier is reflected in the allegations set forth in Plaintiffs’ First
  7

  8   Amended Complaint. See Docket No. 16, ¶¶ 29-32. As such, Plaintiffs anticipate the
  9
      necessity of interpreter services during any trial in this matter.
 10

 11
            Plaintiffs additionally anticipate filing a request for protective order, though

 12   anticipate that any such request can be resolved by way of a stipulation by and
 13
      between defense counsel for Defendants City of Los Angeles and Officer Bonita
 14

 15   Williams.
 16
      //
 17

 18   //
 19
      //
 20

 21
      //
 22

 23   //
 24
      //
 25

 26   //
 27
      //
 28

                                      JOINT REPORT PURSUANT TO FRCP 26(f)
                                                      16
Case 2:20-cv-02619-FMO-JC Document 22 Filed 05/27/20 Page 17 of 17 Page ID #:336



  1                   Verification of Signatures of Counsel for All Parties
  2

  3
            Pursuant to L.R. 5-4.3.4(a)(2)(i), I Daniel C. Sharpe, Esq. hereby attest that the

  4   below signatories have personally communicated to me their concurrence with the
  5
      content of this Joint Report and have authorized me to file the same with this
  6

  7
      Honorable Court.

  8

  9

 10   Date: May 27, 2020                                 WINDSOR TROY
 11
                                               By: /S/ Daniel C. Sharpe, Esq.
 12
                                                   Daniel C. Sharpe, Esq.
 13                                                Attorney for Plaintiffs
 14

 15   Date: May 27, 2020                       Los Angeles City Attorney’s Office
 16
                                               By: /S/ Frederick B. Hayes
 17                                                Frederick B. Hayes, Esq.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                    JOINT REPORT PURSUANT TO FRCP 26(f)
                                                    17
